Citation Nr: 1521124	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-19 879	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date earlier than April 21, 2006, for the grant of service connection for degenerative changes lumbosacral spine status post fusion L4 to S1, to include on the basis of clear and unmistakable error (CUE) in a January 2004 rating decision denying service connection for degenerative changes lumbosacral spine status post fusion L4 to S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to October 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Local jurisdiction is currently held by the Regional Office (RO) in Boise, Idaho.

The Veteran was scheduled for a hearing before a Veterans Law Judge at his local VA office in July 2014, but he requested to cancel that hearing.  


FINDINGS OF FACT

1.  A claim of service connection for a back disability was received by VA on December 3, 2002.

2.  Service connection for degenerative changes lumbosacral spine status post fusion L4 to S1 was denied in a January 2004 rating decision for which an appeal was not perfected.

3.  The RO did not commit CUE in its January 30, 2004, rating decision denying service connection for degenerative changes lumbosacral spine status post fusion L4 to S1.

4.  A petition to reopen the claim of service connection for degenerative changes lumbosacral spine status post fusion L4 to S1 was received by VA on April 21, 2006.

5.  In a February 2007 rating decision, the RO reopened the previously denied claim of service connection of degenerative changes lumbosacral spine status post fusion L4 to S1, and denied the claim on the merits.  

6.  In a written statement received on January 30, 2008, the Veteran withdrew his November 2007 notice of disagreement with the February 2007 rating decision.

7.  A petition to reopen the claim of service connection for degenerative changes lumbosacral spine status post fusion L4 to S1 was received by VA on April 17, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 21, 2006, for the grant of service connection for degenerative changes lumbosacral spine status post fusion L4 to S1, to include on the basis of CUE in a January 2004 rating decision, have not been met.  38 U.S.C.A. §§ 5107, 5109A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.160, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  The Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain.  Additional medical examination or opinion is not needed to decide the claim for an earlier effective date because this case turns on when claims were filed and when decisions became final.  Thus, VA's duty to assist has been met.

Regarding the claim for an earlier effective date for the grant of service connection, on the basis of CUE, the section 5103(a) notice provisions are inapplicable.  Livesay v. Principi, 15 Vet. App. 165 (2001).  

II. Facts

The Veteran seeks to establish an effective date earlier than April 21, 2006, for the grant of service connection for degenerative changes lumbosacral spine status post fusion L4 to S1 (back disability). 

The record shows that the Veteran originally filed an informal claim for compensation for a back disability, which was received by VA on December 3, 2002.  The RO denied the claim in a January 2004 decision.  The Veteran was notified of that decision and of his appellate rights by way of a letter that was sent to him in February 2004.  The Veteran submitted a notice of disagreement (NOD) to that decision, but did not perfect his appeal with a substantive appeal following issuance of a statement of the case (SOC) to his proper mailing address in June 2005.  

On April 21, 2006, VA received a petition to reopen the claim of service connection for a back disability.  In a February 2007 rating decision, the RO reopened the claim but denied service connection on the merits.  Notice of the decision was mailed to the Veteran later that month.

The Veteran initially expressed disagreement with the February 2007 rating decision in a March 2007 NOD.  He provided further written clarification of his NOD in November 2007.  In January 2008, a written statement was received from the Veteran's representative at that time, which stated that the Veteran withdrew his appeal.  

After the withdrawn appeal, another petition to reopen the claim of service connection for a back disability was next received by VA on April 17, 2008.  The RO declined to reopen the claim of service connection for the back disability in an October 2008 rating decision.  The Veteran perfected an appeal from that rating decision.  In January 2012, the Board reopened the claim and granted service connection for a low back disability.  

A January 2012 rating decision implemented the Board's decision and assigned an effective date of April 21, 2006, for the grant of service connection for degenerative changes of the lumbosacral spine status post fusion L4 to S1.  The Veteran perfected the instant appeal of the January 2012 rating decision with the effective date that was assigned.

III. Analysis

CUE

In his July 2013 substantive appeal to the Board (VA Form 9), the Veteran argued that an earlier effective date is warranted because the January 2004 rating decision that initially denied service connection for degenerative changes lumbosacral spine status post fusion L4 to S1, was clearly and unmistakably erroneous.  

The Board has considered whether the January 2004 rating decision contained CUE (as did the RO), and finds that it does not.

A final and binding RO decision will be accepted as correct in the absence of CUE.  Such a final decision may, however, be reversed or amended where evidence establishes that it was a product of CUE and the reversal or amendment will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

To determine whether CUE was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

The Veteran has identified only one basis for his CUE motion.  He argues that a December 2003 VA examination report provided medical evidence, albeit speculative, that his back disability was related to a motor vehicle accident in service and possibly was further aggravated by his [service-connected] ankle disability.  He argues that this evidence should have warranted a grant of service connection in the January 2004 rating decision.

In reviewing the record that was before the RO in January 2004, the Board notes that the January 2004 rating decision denied service connection for a back disability because the evidence did not show such disability was related to service or to service-connected residuals of right ankle fracture.  

The RO noted that the service treatment records did not show complaint or treatment of a back injury or chronic back disability.  The RO also indicated that the post-service records showed a complaint of low back pain many years after service, which was associated with the Veteran's long distance over the road truck driving occupation.  The RO also considered a March 2002 private medical opinion from Dr. Mars (that the service-connected right ankle fracture may have precipitated some of the back problems), but found that it was speculative and not supported by the evidentiary record.  The RO further considered the opinion provided by a VA examiner at a December 2003 VA examination.  This examiner determined it was possible that the Veteran may have suffered some initial injury in the motor vehicle accident that also caused injury to the service-connected right ankle.  The RO found that the VA examiner's medical opinion was speculative in nature and not supported by the record.

The Veteran's essentially disagrees with how the facts were weighed or evaluated by the RO in its January 2004 rating decision, which is not CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  Such difference of opinion does not rise to the level of an error of fact and/or of law about which reasonable minds could not differ.  While the claim was eventually granted by the Board, additional evidence was part of the record and considered by the Board in January 2012.  A prior final decision can only be revised on CUE based on the evidence then of record.  The Veteran has not otherwise shown that the correct facts, as they were known at the time, were not before the adjudicators.  Specifically, the evidence identified (December 2003 VA examination) was expressly considered by the RO in January 2004.

Therefore, the Board concludes that the January 2004 rating decision that denied service connection for a back disability did not contain CUE.  The appeal for an earlier effective date for the grant of service connection for degenerative changes lumbosacral spine status post fusion L4 to S1 on such basis is denied on this basis.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

Effective Date

The Board will next address entitlement to an earlier effective date under the standard provisions for establishing an effective date.

As a general proposition, the law regarding the effective date of an award of service connection benefits is well-understood.  The effective date of an award of benefits based on an original claim cannot be earlier than the date that the VA received the claim.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.304; Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009). 

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  For an award based on a claim reopened after a final adjudication, the effective date is typically the date that the request to reopen was filed.  See 38 U.S.C. § 5110(a); Adams, 568 F.3d at 960.  A claim for benefits remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c); Adams, 568 F.3d at 960.  If a claim is left pending without a final adjudication, the claim may be addressed when a subsequent claim is adjudicated by the VA, in which case the effective date for any resulting award of benefits will be the effective date applicable to the earlier claim.  Adams, 568 F.3d at 960 (citing Myers v. Principi, 16 Vet.App. 228, 236 (2002)).  

Based on the procedural history of this case, there is no legal basis for an effective date earlier than April 21, 2006.

The January 2004 rating decision is final because the Veteran did not perfect an appeal after he was notified of the decision and of his appellate rights.  And, no new and material evidence was submitted within the applicable appeal period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103. 

The February 2007 rating decision is also final because of the Veteran's withdrawal of his NOD, which was effective on January 30, 2008; the date it was received.  In other words, although the Veteran initially filed a timely appeal of the February 2007 rating decision, he affirmatively withdrew his appeal in January 2008.  As a new NOD was not received within a year of the February 2007 rating decision, the decision became final.  See 38 C.F.R. § 20.204, 20.302, 20.1103 (2014). 

As indicated, the effective date for an award based on a claim reopened after a final adjudication is typically the date that the request to reopen was filed.  

Here, a request to reopen was filed in April 2008 following the final adjudications in January 2004 and in February 2007.  The RO, however, has granted the Veteran an effective date of April 21, 2006, upon a finding that correspondence was received on this date reflecting an intent to reopen a claim for service connection.  The Board will not disturb that effective date although it is earlier than supported by the procedural history of this case.  See, e.g., Murphy v. Shinseki, 26 Vet. App. 510 (2014).

Prior to April 21, 2006 (and subsequent to the previous final denial), there is no record of an unadjudicated formal or informal claim of service connection for a back disability, and the record contains no communication that could be considered an informal claim for VA compensation for the same.  Thus, the Board concludes that an effective date earlier than April 21, 2006, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An effective date earlier than April 21, 2006, for a grant of service connection for degenerative changes lumbosacral spine status post fusion L4 to S1, to include on the basis of CUE, is denied. 




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


